IN THE SUPREME COURT OF THE STATE OF NEVADA


                     ANTONIO SALAZAR,                                           No. 85313
                     Petitioner,
                     vs.
                     THE FOURTH JUDICIAL DISTRICT                                 FILE
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF ELKO;                               NOV 1 6 2022
                     AND THE HONORABLE MASON E.
                     SIMONS, DISTRICT JUDGE,
                     Respondents,
                     and
                     THE STATE OF NEVADA,
                     Real Party in Interest.

                                             ORDER DENYING PETITION
                                    This original petition for a writ of mandamus, or alternatively
                     prohibition, challenges the district court's denial of a pretrial petition for a
                     writ of habeas corpus and motion for reduction of bail or own recognizance
                     release.
                                    Traditionally, a writ of mandamus is available to compel the
                     performance of an act which the law requires as a duty resulting from an
                     office or to control a manifest abuse or arbitrary or capricious exercise of
                     discretion.1    NRS 34.160; Round Hill Gen. Improvement Dist. v. Newman,
                     97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981).           A manifest abuse of

                     discretion occurs when there is a clearly erroneous interpretation or
                     application of the law, and "[a]n arbitrary or capricious exercise of discretion



                           1Petitioner  alternatively seeks a writ of prohibition. However, "[a]
                     writ of prohibition . . . will not issue if the court sought to be restrained had
                     jurisdiction to hear and determine the matter under consideration."
                     Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
                     1141 (1980).
SUPREME COURT
        OF
     NEVADA


(0) I947A    4464.
                                                                                  22-
                is one founded on prejudice or preference rather than on reason, or contrary
                to the evidence or established rules of law." State v. Eighth Judicial Dist.
                Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (internal
                quotation marks and citations omitted). "[T]raditional mandamus relief
                does not lie where a discretionary lower court decision results from a mere
                error in judgment." Walker v. Second Judicial Dist. Court, 136 Nev. 678,
                680, 476 P.3d 1194, 1197 (2020) (internal quotation marks omitted). Even
                when the requirements of a traditional writ of mandamus are not met, this
                court may consider advisory mandamus relief "[w]here the circumstances
                establish urgency or strong necessity, or an important issue of law requires
                clarification and public policy is served by this court's exercise of its original
                jurisdiction." Schuster v. Eighth Judicial Dist. Court, 123 Nev. 187, 190,
                160 P.3d 873, 875 (2007). It is solely within this court's discretion whether
                to entertain a mandamus petition. Gathrite v. Eighth Judicial Dist. Court,
                135 Nev. 405, 407, 451 P.3d 891, 893 (2019).
                             Having considered the pleadings and record, we conclude that
                extraordinary relief is not warranted in this case. Petitioner's challenge to
                whether sufficient identification evidence was presented at the preliminary
                hearing is the type of challenge disfavored by this court because it does not
                present a purely legal issue. See Kussman v. Eighth Judicial Dist. Court,
                96 Nev. 544, 545-46, 612 P.2d 679, 680 (1980) (explaining that review of
                pretrial probable cause determination through an original writ petition is
                disfavored); Ostman v. Eighth Judicial Dist. Court, 107 Nev. 563, 565, 816
                P.2d 458, 459-60 (1991) (entertaining a pretrial challenge where the
                petition presented a purely legal issue).          Petitioner further has not

                demonstrated a manifest abuse or arbitrary or capricious exercise of
                discretion in the denial of his motion to reduce bail. Petitioner has not

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) I947A
                presented a cogent argument explaining how the district colirt abused its
                discretion in denying his motion to reduce bail. See Maresca v. State, 103
                Nev. 669, 673, 748 P.2d 3, 6 (1987). And even were we to examine the justice
                court's decision, we discern no manifest abuse or arbitrary or capricious
                exercise of discretion in its decision setting bail in this case. See Valdez-
                Jimenez v. Eighth Judicial Dist. Court, 136 Nev. 155, 163-67, 460 P.3d 976,
                985-88 (2020). Accordingly, we
                             ORDER the petition DENIED.2



                                                                      j

                                        Oarraguirre       -

                      "ekty'444.0                                                    , Sr.J.
                Stiglich




                cc:   Hon. Mason E. Simons, District Judge
                      Evenson Law Office
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk




                      2The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA

                                                      3
(0) I 947A